IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,861



EX PARTE CLAUDE FREDERICK LANE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 1066180D IN CRIMINAL DISTRICT COURT NUMBER TWO

FROM TARRANT COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
sexual assault and sentenced to life imprisonment on each count.  The Second  Court of Appeals
affirmed his convictions.  Lane v. State, No. 02-08-00309-CR (Tex. App.-Fort Worth April 29,
2010, no pet.). 
	Applicant contends that he is entitled to an out-of-time petition for discretionary review
(PDR) because appellate counsel failed to calendar the deadline for filing a PDR after the court of
appeals issued an opinion pursuant to former Rule 50 of the Rules of Appellate Procedure.  Based
on our own independent review of the record, we find that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Second  Court of
Appeals in case number 02-08-00309-CR that affirmed his conviction in cause number 1066180D
from Criminal District Court Number Two of Tarrant County.  Applicant shall file his petition for
discretionary review with this Court within 30 days of the date on which this Court's mandate issues.

Delivered: August 22, 2012
Do not publish